Name: Commission Regulation (EEC) No 786/93 of 31 March 1993 amending Regulations (EEC) No 2027/92, (EEC) No 1961/92 and (EEC) No 1962/92 concerning aid for the supply of certain cereal products of Community origin respectively to the French overseas departments, the Azores and Madeira, and the Canary Islands
 Type: Regulation
 Subject Matter: economic policy;  regions of EU Member States;  foodstuff;  overseas countries and territories
 Date Published: nan

 Avis juridique important|31993R0786Commission Regulation (EEC) No 786/93 of 31 March 1993 amending Regulations (EEC) No 2027/92, (EEC) No 1961/92 and (EEC) No 1962/92 concerning aid for the supply of certain cereal products of Community origin respectively to the French overseas departments, the Azores and Madeira, and the Canary Islands Official Journal L 079 , 01/04/1993 P. 0061 - 0062 Finnish special edition: Chapter 3 Volume 49 P. 0048 Swedish special edition: Chapter 3 Volume 49 P. 0048 COMMISSION REGULATION (EEC) No 786/93 of 31 March 1993 amending Regulations (EEC) No 2027/92, (EEC) No 1961/92 and (EEC) No 1962/92 concerning aid for the supply of certain cereal products of Community origin respectively to the French overseas departments, the Azores and Madeira, and the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 2 (6) thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as amended by Regulation (EEC) No 3714/92, and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (4), as amended by Regulation (EEC) No 3714/92, and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 (3) of Regulation (EEC) No 3763/91, Commission Regulation (EEC) No 2027/92 (5) fixes the amount of aid for the supply to the French overseas departments (FOD) of groats and meal of durum wheat of Community origin; whereas such aid is fixed at an amount equal to the export refund for the products in question plus a fixed component to take account of small deliveries; Whereas, pursuant to Article 3 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 1961/92 (6) fixes the amount of aid for the supply to the Azores and Madeira of malt of Community origin; whereas such aid is fixed at an amount equal to the export refund for the products in question plus a fixed component to take account of small deliveries; Whereas, pursuant to Article 3 of Regulation (EEC) No 1601/92, Commission Regulation (EEC) No 1962/92 (7) fixes the amount of aid for the supply to the Canary Islands of malt, and groats and meal of durum wheat of Community origin; whereas such aid is fixed at an amount equal to the export refund for the product in question plus a fixed component to take account of small deliveries; Whereas export refunds for malt, and groats and meal of durum wheat are fixed, during certain periods of each marketing year, by reference to the prices for cereals and cereal products on the Community market and on the world market; whereas, during other periods, the refunds remain fixed at a non-operational level; whereas, owing to this seasonal aspect, during the latter periods, the amount of supply aid calculated in this way means that Community products are not competitive in relation to products originating in third countries; whereas this method of calculating aid should therefore be altered; Whereas Commission Regulation No 162/67/EEC of 23 June 1967 on the method of fixing the export refund on flour, groats and meal of wheat and of rye and malt (8), as last amended by Regulation (EEC) No 468/92 (9), fixes the quantities of the various basic products necessary for the manufacture of 1 000 kg of the corresponding processed products; Whereas Commission Regulations (EEC) No 391/92 (10), (EEC) No 1832/92 (11) and (EEC) No 1833/92 (12), as last amended by Regulations (EEC) No 445/93 (13), (EEC) No 447/93 (14) and (EEC) No 446/93 (15), respectively, fix the amount of aid for the supply of basic cereal products of Community origin to the FOD, the Canary Islands and the Azores and Madeira respectively; Whereas, in order to prevent the seasonal variation of export refunds for processed products, the calculation of the amount of aid should be based, on the one hand, on the amount of the aid in force for the basic product and, on the other, on the quantities necessary for the manufacture of the processed products, as specified in Regulation No 162/67/EEC; whereas Regulations (EEC) No 2027/92, (EEC) No 1961/92 and (EEC) No 1962/92 fixing the amount of aid for the supply respectively to the FOD, the Azores and Madeira, and the Canary Islands of certain cereal products of Community origin should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EEC) No 2027/92 is hereby replaced by the following: 'Article 2 1. Aid for the supply to the FOD of groats and meal of durum wheat falling within CN code 1103 11 50 manufactured from cereals processed elsewhere in the Community shall be equal to the amount resulting from the multiplication of the aid amount in force for the supply to the FOD concerned of durum wheat of Community origin by the coefficient 1,5. 2. Aid for the supply to the FOD of malt of barley falling within CN code 1107 10 99 manufactured from cereals processed elsewhere in the Community shall be equal to the amount resulting from the multiplication of the aid amount in force for the supply to the FOD concerned of barley of Community origin plus ECU 10 per tonne, by the coefficient 1,3.' Article 2 Article 1 of Regulation (EEC) No 1961/92 is hereby replaced by the following: 'Article 1 Aid for the supply to the Azores and Madeira of malt of barley falling within CN code 1107 10 99 manufactured from cereals processed elsewhere in the Community shall be equal to the amount resulting from the multiplication of the aid amount in force for the supply to the Azores and Madeira of barley of Community origin plus ECU 10 per tonne, by the coefficient 1,3.' Article 3 Article 2 of Regulation (EEC) No 1962/92 is hereby replaced by the following: 'Article 2 1. Aid for the supply to the Canary Islands of groats and meal of durum wheat falling within CN code 1103 11 50 manufactured from cereals processed elsewhere in the Community shall be equal to the amount resulting from the multiplication of the aid amount in force for the supply to the Canary Islands of durum wheat of Community origin by the coefficient 1,5. 2. Aid for the supply to the Canary Islands of malt of barley falling within CN code 1107 10 99 manufactured from cereals processed elsewhere in the Community shall be equal to the amount resulting from the multiplication of the aid amount in force for the supply to the Canary Islands of barley of Community origin plus ECU 10 per tonne, by the coefficient 1,3. 3. Aid for the supply to the Canary Islands of products falling within CN code 1702, but not including products falling within CN codes 1702 30 10, 1702 40 10, 1702 60 10 and 1702 90 30, manufactured elsewhere in the Community shall be equal to the export refund in force for those products plus ECU 3 per tonne.' Article 4 This Regulation shall enter into force on 1 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 356, 24. 12. 1991, p. 1. (2) OJ No L 378, 23. 12. 1992, p. 23. (3) OJ No L 173, 27. 6. 1992, p. 1. (4) OJ No L 173, 27. 6. 1992, p. 13. (5) OJ No L 207, 23. 7. 1992, p. 21. (6) OJ No L 197, 16. 7. 1992, p. 44. (7) OJ No L 197, 16. 7. 1992, p. 45. (8) OJ No 128, 27. 6. 1967, p. 2574/67. (9) OJ No L 53, 28. 2. 1992, p. 15. (10) OJ No L 43, 19. 2. 1992, p. 23. (11) OJ No L 185, 4. 7. 1992, p. 26. (12) OJ No L 185, 4. 7. 1992, p. 28. (13) OJ No L 49, 27. 2. 1993, p. 29. (14) OJ No L 49, 27. 2. 1993, p. 33. (15) OJ No L 49, 27. 2. 1993, p. 32.